Title: From James Madison to the Senate, 18 March 1816
From: Madison, James
To: Senate


                    
                        
                            March 18th [1816].
                            
                        
                    
                    I nominate,
                    Cornelius P. Van Ness of Vermont to be a commissioner on the part of the United States to carry into effect the fifth Article of the Treaty of Peace and Amity between the United States and His Britannic Majesty signed on the 24th day of December 1814.
                    
                        
                            James Madison
                        
                    
                